 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 474 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2004 
Mr. Smith of Michigan submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Federal Government should not give any Federal agency the power to postpone the date of Federal elections. 
 
Whereas Election Assistance Commission Chairman DeForest Soaries has proposed a policy for allowing the alteration of the schedule for Federal elections in the event of an unspecified emergency; 
Whereas the United States has never postponed or delayed a Federal election for any reason, even during the Civil War; 
Whereas Condoleeza Rice, the Assistant to the President for National Security Affairs, has stated that the Administration has no intention of altering the schedule for Federal elections and expects the elections to occur as scheduled; 
Whereas the American people have a longstanding and legitimate expectation that regularly scheduled Federal elections will continue to be held in accordance with Federal law; and 
Whereas keeping the schedule for Federal elections is necessary to maintain confidence in the legitimacy of the Presidency and Congress both in the United States and around the world: Now, therefore, be it 
 
That it is the sense of Congress that—  
(1)the Federal Government should not give any Federal agency the power to postpone the date of Federal elections; and 
(2)the Secretary of Homeland Security should not act on the proposal submitted by Election Assistance Commission Chairman DeForest Soaries. 
 
